Case 2:20-cv-02692-MSN-atc Document 51 Filed 10/27/20 Page 1 of 6                  PageID 820




                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
 _____________________________________________________________________________

 TIGER LILY LLC;
 HUNTER OAKS APARTMENTS UTAH, LLC;
 NORTH 22ND FLAT, LLC;
 CHERRY HILL GARDENS LLC;
 CHURCHILL TOWNHOMES LLC; and
 BRITTANY RAILEY
 APPLEWOOD PROPERTY MANAGMENT, LLC



        Plaintiffs,

vs.                                                              No. 2:20-CV-2692


UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT and
BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of Housing
and Urban Development;
UNITED STATES DEPARTMENT OF JUSTICE and WILLIAM P. BARR, in his official
capacity as United States Attorney General;
UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION and NINA
B. WITOVSKY, in her official capacity as Acting Chief of Staff of the Center for Disease Control
and Prevention;
UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES and ALEX
AZAR, in his official capacity as United States Secretary of Health and Human Services;
VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States
Surgeon General; and
D.MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
 Western District of Tennessee

Defendants.
_____________________________________________________________________________

AMICUS NPI’S MOTION FOR LEAVE TO PARTICIPATE IN ORAL ARGUMENT ON
        PLAINTIFF’S EMERGENCY MOTION FOR INJUNCTIVE RELIEF
               COMBINED WITH MEMORANDUM IN SUPPORT
_________________________________________________________________________
Case 2:20-cv-02692-MSN-atc Document 51 Filed 10/27/20 Page 2 of 6                       PageID 821




        Now comes Neighborhood Preservation Inc. d/b/a the Eviction Settlement Program

 (“ESP”) by and through their attorneys, and, pursuant to Rule 29(g) of the Federal Rules of

 Appellate Procedure, respectfully move that this Court allow them to participate in the Oral

 Argument scheduled for October 30, 2020 at which the Court will take up Plaintiff’s Emergency

 Motion for a Preliminary Injunction [DKT. No. 12].

   NPI OFFERS A UNIQUE PERSPECTIVE FROM WHICH THE COURT WOULD
        BENEFIT THROUGH NPI’S ACTIVE PARTICIPATION AS AMICUS

        This Court has already recognized the possibility that NPI through its Eviction Settlement

Program has a perspective on aspects of this case that is different from the Government’s litigation

posture. Order at PageID 592 [DKT. No. 36]. In relying on Stupak-Thrall 226 F.3d 467 (6th Cir.

2000) and Brewer v. Republic Steel Corp. 513 F.2d 1222 (6th Cir. 1975), the Court has also

recognized that the Court may give an Amicus a large non-party role, including the opportunity to

present evidence. As the Court said in Brewer in reviewing the District Court’s decision to deny

intervention:

       We believe that many of these problems [that the Commission has gathered
       substantial amounts of information about Republic Steel and that it has general
       expertise in the area of employment practices] can be avoided if the Commission
       accepts the District Court's invitation to participate in the litigation as an amicus
       curiae. Surely this role will afford the Commission ample opportunity to give the
       court the benefit of its expertise. Moreover, the District Court apparently will
       receive and consider any admissible evidence that the Commission chooses to offer.

 Brewer v. Republic Steel Corp., 513 F.2d 1222, 1225 (6th Cir. 1975)

       In relying on Brewer, the 6th Circuit similarly observed in Stupak-Thrall that, “the

district court did consider all of the arguments and evidence that appellants believed was

critical, by virtue of appellants’ having received the district court’s permission to submit a

brief as amici curiae.” 226 F.3d @ 475 (emphasis supplied).
Case 2:20-cv-02692-MSN-atc Document 51 Filed 10/27/20 Page 3 of 6                                     PageID 822




        If allowed to participate in the hearing on Plaintiffs’ Emergency Motion, NPI

would focus its comments and offer evidence to support the following issues in ways that

the Government cannot:

        1.        That, based on a diligent search of the public records, only three (3) of the

named Plaintiffs seem to own rental units in Shelby County, amounting to a mere 200 units;

these Plaintiffs are Tiger Lily, LLC; Hunter Oaks Apartments, Utah, LLC, and Churchill
                       1
Townhomes LLC.             Plaintiffs who do not own property in the district have not suffered

injury. [See Brief of Amicus NPI (“NPI Brief” at 13]

        2.        That the remainder of the Plaintiffs may serve as management companies

(including Applewood Property Management that is specifically identified as such) or have

some other undisclosed interest in real estate in Shelby County, Tennessee. Plaintiffs do

not elaborate on who they are or what interests they have in the units they claim they “own”

in the pleadings and the corporate disclosures. But the distinction between ownership and

management, or some other interest, is crucial to the analysis of injury because even if we

assume, arguendo, that an owner might have suffered some economic harm a management

company suffers no such injury, nor does a party who has no discernible ownership interest

in real estate in the District. [NPI Brief at 13 – 14]

        3.        That ESP utilizes a cadre of local attorneys and law students who, on a

purely pro-bono basis, assist tenants who have fallen in arrears because of COVID-19.

ESP’s volunteer attorneys work with landlords, such as the Plaintiffs in this case and/or

their attorneys to negotiate a direct payment to the landlord to settle the tenant’s arrearage.


 1
  NPI recognizes the possibility that some of the Plaintiffs might own units in the other counties in the Western
 District, whose records are difficult to search. At the “eleventh hour,” Plaintiffs filed a series of repetitive
 declarations in which each Plaintiff claimed to own property in Shelby County while also operating under multiple
 business names. Rather than clarify the ownership issue, these Declarations served to further confuse the situation.
Case 2:20-cv-02692-MSN-atc Document 51 Filed 10/27/20 Page 4 of 6                      PageID 823




The agreed payments are funded by CARES Act funds received by Memphis and Shelby

County, Tennessee and serve to benefit both the landlords and the tenant. So, if Plaintiffs

simply participate with ESP, they will be compensated for the loss of rental income whether

or not the tenant qualifies for the protection of the Halt Order. Accordingly, even if the

Plaintiffs who are owners have sufficiently alleged facts demonstrating standing, they

cannot demonstrate injury because money is available to them notwithstanding the

existence of the Halt Order. [NPI Brief at 2 - & 11-12]

       4.        That as a result of their continued use of the FED process, Counsel for the

Plaintiffs is poised to obtain Writs of Eviction immediately if the Court enjoined the use of

the Halt Order. [NPI Brief at 12

       5.        That the actual, irreversible harm that tenants would suffer in the event of

their forcible removal from their homes by Counsel for the Plaintiffs if the Halt Order is

stayed far outweighs any theoretical harm to those Plaintiffs who are owners. [NPI Brief

at pp. 5 – 10]
Case 2:20-cv-02692-MSN-atc Document 51 Filed 10/27/20 Page 5 of 6                  PageID 824




       WHEREFORE, ESP respectfully requests that this Court allow it to participate fully in

 the hearing on Plaintiffs’ Emergency Motion for a Preliminary Injunction, including the

 introduction of limited evidence and in oral argument.

                                                    Respectfully Submitted

                                                    /s/ Earle J. Schwarz

                                                    Earle J. Schwarz (007192)
                                                    2157 Madison Ave, Suite 201
                                                    Memphis TN 38104
                                                    901.272.0607
                                                    eschwarz@earle-schwarz.com

                                                    Webb A. Brewer (9030)
                                                    The Law Offices of Webb A. Brewer
                                                    1755 Kirby Parkway, Suite 110
                                                    Memphis, TN 38120
                                                    Tele: (901) 757-3358
                                                    webbbrewer@comcast.net

                                                    Counsel for

                                                    Dated: October October 27, 2020


       OF COUNSEL

       Daniel M. Schaffzin (028601)
       Associate Professor of Law
       Co-Director, Neighborhood Preservation Clinic
       Cecil C. Humphreys School of Law
       1 N. Front Street, Suite 101
       Memphis, TN 38103-2189
       (O) 901.678.5056 | (C) 215.380.0969

       Kathryn Ramsey
       Assistant Professor of Law & Director, Medical-Legal Partnership Clinic
       University of Memphis Cecil C. Humphreys School of Law
       1 North Front Street
       Memphis, TN 38103
       Office: (901) 678-4589
       Kramsey1@memphis.edu
Case 2:20-cv-02692-MSN-atc Document 51 Filed 10/27/20 Page 6 of 6                      PageID 825




                            CERTIFICATE OF CONSULTATON

       On October 27, 2020 I engaged in a Meet and Confer via an email exchange with Mr.

Kahane who stated that he could not agree to the relief that NPI is requesting in this Motions



                                                     /s/ Earle J. Schwarz



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of notice of the foregoing has been served upon

all counsel of record by electronic means via the Court’s ECF system this October 27, 2020



                                                     /s/ Earle J. Schwarz
